                                             Case 19-10959                    Doc 17      Filed 10/01/19      Page 1 of 11

                                                                           UNITED STATES BANKRUPTCY COURT
                                                                          MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Rebecca                                Lillian                    Meder                         Check if this is an amended plan,
                         First Name                             Middle Name                Last Name                  and list below the sections of the
                                                                                                                      plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name                Last Name

 Case Number:            19-10959
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-6529

 SSN# Debtor 2: XXX-XX-



                                                                                 CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a               Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will             Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                         Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                             Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                             Case 19-10959            Doc 17     Filed 10/01/19          Page 2 of 11

        $786.00 per Month for 60 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                     0.00      from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                 from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

              The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                            Creditor                                                                       Estimated Priority Claim
 Guilford County Tax Department                                                                                                                           $41.64
 Internal Revenue Service                                                                                                                              $1,469.16
 North Carolina Dept. of Revenue                                                                                                                         $234.96

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral              Estimated           Monthly               Interest        Adequate             Number of
                                                                       Claim             Payment                 Rate          Protection           Adequate
                                                                                                                                Payment             Protection
                                                                                                                                                    Payments
 Acima Credit, LLC                  Queen Bed and                        $1,236.32                $18.51 7.25%                        $0.00
                                    Nightstand


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                             Case 19-10959                    Doc 17        Filed 10/01/19       Page 3 of 11

             Creditor                        Collateral                     Estimated                Monthly          Interest        Adequate             Number of
                                                                              Claim                  Payment            Rate          Protection           Adequate
                                                                                                                                       Payment             Protection
                                                                                                                                                           Payments
 Kornerstone                        Mattress, box                                  $2,303.65                $45.89 7.25%                     $0.00
 Credit, LLC                        spring and Dinning
                                    room Set
 Progressive                        Engagement Ring                                 $552.15                 $11.00 7.25%                     $0.00
 Leasing

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated                Monthly          Interest        Adequate             Number of
                                                                              Claim                  Payment            Rate          Protection           Adequate
                                                                                                                                       Payment             Protection
                                                                                                                                                           Payments
 Credit Acceptance                  2018 Toyota Yaris                             $17,936.64               $455.38      17.99%               $0.00
 Corporation                        iA 44,147 miles
                                    NADA 90% Clean
                                    Retail

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of      Amount of     Monthly         Interest    Adequate Number of
                           Amount of                                 Collateral       Claims     Secured Claim   Payment           Rate     Protectionn Adequate
                           Total Claim                                               Senior to                                               Payment    Protection
                                                                                    Creditor's                                                          Payments
                                                                                       Claim
 -NONE-

        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                  Collateral                    Installment            Estimated Arrearage
                                                                                                                  Payment              Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                             Case 19-10959                 Doc 17         Filed 10/01/19           Page 4 of 11

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.        The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

             Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
             and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
             respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
             personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
             resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                            Creditor                                                             Collateral to be Surrendered


 Anderson Financial Services,LLC LoanMax                                                  2008 Hyundai Elantra
                                                                                          Seized by Greensboro Police Department

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                  0.00   %.

        b.       The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.

        b.        Allowed Nonpriority Unsecured Claims Listed Below are Separately Classified.

               Creditor                    Basis for Separate Classification (Include Name and          Estimated Claim             Monthly                  Interest
                                                   Address of Co-Debtor, if Applicable)                                             Payment                   Rate (If
                                                                                                                                                            applicable)
 Fleming Apartments,                       Arrearage on lease agreement on                                       $3,062.00                $107.91                 5.00%
 LLC                                       Residence

 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.

        b.        Executory Contracts and Leases to be Rejected.

                                            Creditor                                                             Nature of Lease or Contract


 -NONE-

        c.        Executory Contracts and Leases to be Assumed.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                             Case 19-10959            Doc 17    Filed 10/01/19     Page 5 of 11

           Creditor                    Nature of Lease or            Monthly         Payment         Arrearage        Arrearage             Monthly
                                           Contract                  Payment        by Debtor         Amount           Paid by             Payment
                                                                                    or Trustee                         Debtor                 on
                                                                                                                      or Trustee           Arrearage


 Fleming                            Arrearage on lease                    $975.00 Debtor                      $0.00 Trustee                           $0.00
 Apartments, LLC                    agreement on
                                    Residence

 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                             Case 19-10959           Doc 17       Filed 10/01/19        Page 6 of 11

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X                                                                            X
        Rebecca Lillian Meder                                                       Signature of Debtor 2
        Signature of Debtor 1

        Executed on           October 1, 2019                                       Executed on
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Dirk W. Siegmund                                                              Date:   October 1, 2019
 Dirk W. Siegmund 20796
 Signature of Attorney for Debtor(s)

 Address:              100 S. Elm St, Ste. 500
                       Greensboro, NC 27401
 Telephone:            336-274-4658
 State Bar No:         20796 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                             Case 19-10959              Doc 17        Filed 10/01/19      Page 7 of 11

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Rebecca Lillian Meder                                                     )        Case No. 19-10959
                                                                                  )
        1310 Fleming Road, Apt. Q                                                 )
                         (address)                                                )
        Greensboro NC 27410-0000                                                  )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-6529                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:

Reid Wilcox
Clerk of Court
U.S. Bankruptcy Court
Middle District of North Carolina
P.O. Box 26100
Greensboro, NC 27402
Anita Jo Kinlaw Troxler
Chapter 13 Trustee
Greensboro Division
Post Office Box 1720
Greensboro, NC 27402-1720

 500 Fast Cash
 P.O. Box 340
 Hays, MT 59527
 Ability Recovery Service
 284 Main St.
 Pittston, PA 18641
 Acima Credit, LLC
 9815 S. Monroe St., 4th Floor
 Sandy, UT 84070-4296
 Anderson Financial Services,LLC LoanMax
 3440 Preston Ridge Rd., Ste. 500
 Alpharetta, GA 30005
 AT&T
 c/o Bankruptcy
 4331 Communication Drive, Floor 4W
 Dallas, TX 75211
 Atlantic Credit & Finance Incorporated
 P.O. Box 13386
 Roanoke, VA 24033
 Atlantic Credit and Finance
 3353 Orange Avenue
 Roanoke, VA 24012
 Attorney General of North Carolina
 9001 Mail Service Center
 Raleigh, NC 27699-9001
 Attorney General of the United States
 US Dept. of Justice
 950 Pennsylvania Avenue NW
 Washington, DC 20530
 Banfield
 18101 SE 6th Way
 Vancouver, WA 98683
 Bank of America
 100 N. Tryon St.
 Charlotte, NC 28255
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                             Case 19-10959           Doc 17   Filed 10/01/19   Page 8 of 11

 Beavers Keating DDS
 2600 Oakcrest Ave.
 Greensboro, NC 27408
 Branch App
 301 4th Avenue S, Suite 960N
 Minneapolis, MN 55415
 Brigit
 43 W 23rd Street
 New York, NY 10010
 Capital One Bank, NA
 P.O. Box 30281
 Salt Lake City, UT 84130
 College Foundation of NC
 2917 HIghwoods Blvd.
 Raleigh, NC 27604
 Cone Health
 1200 North Elm Street
 Greensboro, NC 27401
 Credit Acceptance Corporation
 25505 West 12 Mile Road
 Southfield, MI 48034
 Credit Bureau
 PO Box 26140
 Greensboro, NC 27402
 Credit Union of Colorado
 1390 Logan St
 Denver, CO 80203
 Datamax
 711 Coliseum Plaza Ct. #B
 Winston Salem, NC 27106
 Discover Bank
 P.O. Box 3025
 New Albany, OH 43054-3025
 Discover Bank
 Discover Producats Inc.
 P.O. Box 3025
 New Albany, OH 43054-3025
 Diversified Consultants
 P.O. Box 679543
 Dallas, TX 75267-9543
 Duke Energy
 P.O. Box 1090
 Charlotte, NC 28201-1090
 Duke Health Customer Service Department
 5213 South Alston Avenue
 Durham, NC 27713
 Eagle Physicians
 324 W. Wendover Avenue, Suite 200
 Greensboro, NC 27408
 Egale Physicians and Associates
 P.O. Box 14883
 Greensboro, NC 27415-4883
 Employment Security Commission
 2301 West Meadowview Road
 Greensboro, NC 27407
 Farless Dental Group
 2511 Oakcrest Ave.
 Greensboro, NC 27408-1936
 FedLoan Servicing
 P.O. Box 69184
 Harrisburg, PA 17106
 First Premier
 601 S. Minnesta Ave
 Sioux Falls, SD 57104
 First Premier Bank

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                             Case 19-10959           Doc 17   Filed 10/01/19   Page 9 of 11

 3820 N. Louise Ave.
 Sioux Falls, SD 57107
 Firstpoint Collection Resolution
 2840 Electric Road, #202
 Roanoke, VA 24018
 Fleming Apartments, LLC
 721 Mt. Carmel Church Rd.
 Chapel Hill, NC 27517
 Graham E. Farless, DDS, PA
 2511 Oakcrest Ave.
 Greensboro, NC 27408
 Green Trust Cash
 5125 G St. SE
 Miami, OK 74354
 Green Trust Cash
 P.O. Box 340
 Hays, MT 59527
 Guilford County Tax Department
 PO Box 71072
 Charlotte, NC 28272-1072
 IC System, Inc.
 PO Box 64378
 Saint Paul, MN 55164-0378
 Internal Revenue Service
 Centralized Insolvency
 PO Box 7346
 Philadelphia, PA 19101-7346
 Kornerstone Credit, LLC
 Attn: Lester Rueda
 1111 E Draper Parkway, Suite 200
 Draper, UT 84020
 Kornerstone Credit, LLC
 3353 Orange Avenue
 Roanoke, VA 24012
 LabCorp
 P.O. Box 2240
 Burlington, NC 27716
 LoanMax
 1150 Memorial Blvd N
 Martinsville, VA 24112
 Midwest Fidelity
 103 South Main Street
 Ottawa, KS 66067
 National Recovery Opertions
 P.O. Box 26055
 Minneapolis, MN 55426
 National Small Loans
 P.O. Box 632
 Lac Du Flambeau, WI 54538
 North Carolina Dept. of Revenue
 Bankruptcy Unit
 P.O. Box 1168
 Raleigh, NC 27602-1168
 North Star Finance, LLC
 P.O. Box 498
 Hays, MT 59527
 Northern Plains Lending
 9620 Las Vegas Blvd S, # 570
 Las Vegas, NV 89123
 OneMain
 P.O. Box 1010
 Evansville, IN 47706
 Optimum Outcomes
 P.O. Box 58015
 Raleigh, NC 27658

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                            Best Case Bankruptcy
                                            Case 19-10959            Doc 17   Filed 10/01/19   Page 10 of 11

 Plain Green, LLC
 93 Mack Road, Suite 600
 Box Elder, MT 59521
 PMAB, LLC
 4135 South Stream Blvd., Suite 400
 Charlotte, NC 28217
 PRA Receivables Management, LLC
 P.O. Box 41021
 Norfolk, VA 23541-1021
 Progressive Leasing
 5651 W. Talavi Blvd.
 Glendale, AZ 85306
 Radiant Cash
 P.O. Box 1183
 Lac Du Flambeau, WI 54538
 Ronald Brandon Beck
 15301 Country Lake Drive
 Pineville, NC 28134
 Smith Debnam
 Attorneys at Law
 P.O. Box 176010
 Raleigh, NC 27619-6010
 State Employees Credit Union
 3101 Wake Forest Road
 Raleigh, NC 27609
 Stephen Robertson
 201 Leftwich Street
 Greensboro, NC 27401
 Synchrony Bank
 Attn: Bankruptcy Dept.
 P.O. Box 965064
 Orlando, FL 32896-5064
 Synchrony Bank
 c/o PRA Receivables Management, LLC
 P.O. Box 41021
 Norfolk, VA 23541
 True Accord
 303 2nd Street, Suite 750 South
 San Francisco, CA 94107
 Verizon Wireless
 Attn: Bankruptcy
 500 Technology Drive
 Suite 550
 Saint Charles, MO 63304
 Wake Forest Baptist Health
 P.O. Box 751727
 Charlotte, NC 28275-1727
 Wake Forest Baptist Hospital
 Billing Dept. Inquiries
 Medical Center Boulevard
 Winston Salem, NC 27157
 Walden University
 100 Washington Ave. S
 Suite 900
 Minneapolis, MN 55401
 Wells Fargo
 1100 Corporate Center Dr.
 Raleigh, NC 27607
 Yellow House Management
 721 Mt. Carmel Church Rd.
 Chapel Hill, NC 27517
 Zoca Loans
 Rosebud Lending LZO
 P.O. Box 1147
 Mission, SD 57555

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
                                            Case 19-10959            Doc 17   Filed 10/01/19   Page 11 of 11

 Zoca Loans
 Rosebud Lending LZO
 27565 Research Park Drive
 Mission, SD 57555

 Date      October 1, 2019                                                         /s/ Dirk W. Siegmund
                                                                                   Dirk W. Siegmund 20796




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy
